Citation Nr: 0932740	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is a Veteran for the purpose of 
establishing entitlement to VA benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The claimant/appellant alleges she was attached to a 
guerrilla unit with the Women's Auxiliary Service during 
World War II.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 decisional 
letter from the Manila RO that denied the appellant's claim 
seeking VA benefits because she is not a Veteran.  Because 
Veteran status of the person seeking benefits is a threshold 
requirement for establishing entitlement to such benefits 
that is the matter before the Board.  The appellant's May 
2002 notice of disagreement indicates that she desired a 
hearing.  A hearing was scheduled for February 2004, but a 
January 2004 personal hearing options form states she did not 
want a personal hearing.  The case was before the Board in 
March 2007 when it was remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.


CONCLUSION OF LAW

The appellant is not a Veteran and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court 
held that, in claims where it is necessary to first establish 
Veteran status, proper VCAA notice must be tailored to also 
inform claimants of the information or evidence necessary to 
prove the element of Veteran status, what information the 
appellant is responsible for providing, and what information 
VA will seek to obtain concerning that element.

The appellant was not properly advised of VA's duties to 
notify and assist in the development of her claim.  She was 
not informed by letter of what information or evidence she 
could submit to verify her military service, including the 
opportunity to submit official U.S. documentation of service 
as evidence to establish Veteran status, or that U.S. service 
department certification of Philippine service may be binding 
on her claim.  However, the appellant is not prejudiced by 
such notice defects; utilizing the many different pieces of 
identifying information she provided, the RO sought service 
department verification of her service; based on service 
department certification that she did not have qualifying 
service, she is ineligible for VA benefits as a matter of 
law.  See Palor, 21 Vet. App. at 332-33; see Mayfield v. 
Nicholson, 19 Vet. App. 103, 121-22 (2005) (holding that a 
claimant is not prejudiced by not receiving VCAA notice when 
the benefit sought cannot be awarded as a matter of law), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sought certification of the appellant's military 
service in October 2002, December 2003, May 2004, April 2007, 
and February 2008.  All available identifying information has 
been used for certification purposes.  The appellant has not 
submitted any further evidence suggesting that re-
certification of her service/nonservice is necessary.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

VA Compensation and Pension Benefits are payable to Veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. 
§§ 1110, 1521.   

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Service with the Regular Philippine 
Scouts is qualifying service for VA pension and compensation 
benefits.  Service with other Philippine Scouts, in the 
Commonwealth Army of the Philippines when members were called 
into service of the U.S. Armed Forces in accordance with the 
July 26, 1941 Military Order of the President, and with a 
recognized Philippine guerrilla unit (under a commissioned 
U.S. officer or a commissioned officer of the Commonwealth 
Army, recognized by and cooperating with U.S. Forces) all 
qualify as service for VA compensation benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.  Service department certifications 
will be accepted as establishing both recognized guerrilla 
service and unrecognized guerrilla service (under a 
recognized commissioned officer, who was a former member of 
the U.S. Armed Forces or the Commonwealth Army).  38 C.F.R. 
§ 3.40(d)(2).  The active service of members of the irregular 
forces guerrilla will be the period certified by the service 
department.  38 C.F.R. § 3.41(d).  See Duro v. Derwinski, 2 
Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  A copy of an original document is 
acceptable if the copy was issued by a public custodian of 
records who certifies that it is a true and exact copy of the 
document in the custodian's custody or if it is certified by 
an attorney or representative who has successfully completed 
VA prescribed training on military records.  Id.  When the 
claimant does not submit evidence of service or the evidence 
does not meet the requirements of this section, VA shall 
request verification of service from a service department.  
38 C.F.R. § 3.203(c).

Initially, the Board notes that it has reviewed all of the 
evidence in the appellant's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

In June 2002, the appellant submitted a buddy statement from 
A. B. C. who states that he knew the appellant was a member 
of the Zabat Guerrilla Forces with the Women's Auxiliary 
Service, and a member of the Old Scout.  

The appellant also submitted a statement that she was 
inducted into Company C of the Women's Auxiliary Service in 
January 1942.  

A March 1991 application for old age pension by the claimant 
to the Republic of the Philippines Veterans Affairs Office 
indicates that she served with the Guerrilla services in 
World War II.

A photocopy of a separation qualification record indicates 
the appellant served with the U.S. Army from August 1946 to 
April 1949 and was born in August 1927.  A photocopy of an 
honorable discharge certificate indicates that the appellant 
served with the "Woman Auxiliary Service" and was honorably 
discharged from the Army of the U.S. in 1947.  A photocopied 
certificate from the American Irregular Troops dated in June 
1942 states the appellant was appointed to the Straughn 
Intelligence Guerrilla Forces until December 1945.  A 
certificate of discharge issued in January 1970 from the 
Joint Command in the Philippines states the appellant served 
from January 1942 to September 1945 as a "real member and 
sincere" of Vinzon's Guerrilla Unit.  

In October 2002 the service department stated that it could 
not identify a record for the appellant based on the 
information provided.  The identifying information used in 
the request for certification included dates of service from 
August 1946 to April 1949, serial number 02340702, and a date 
of birth of June 22, 1922.

In December 2003 the service department determined that the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the United States Armed Forces."  The identifying 
information used by the service department included service 
dates from January 2, 1942 to April 30, 1945, and U.S. Armed 
Forces of the Far East (USAFFE) service with Zabat, Bicol 
Brigade "C".  

In a statement received in February 2004, the appellant 
reported she was inducted into the Women's Auxiliary Service 
in June 1943 and served until December 1946.  In a statement 
received in March 2004, the appellant indicated that she 
served with a serial number of 0-2515.  

In May 2004, the service department again certified that the 
appellant had no "service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the United States Armed Forces."  The identifying 
information used by the service department included the 
appellant's maiden name and dates of service from January 
1942 to April 1945.

In April 2007 and February 2008 the service department stated 
that it could not identify a record for the appellant based 
on identifying information that included dates of birth in 
January 1919, June 1919, June 1922, and August 1927, service 
dates from January 1942 to April 1945 and also from June 1943 
to December 1946, and a serial number of 02515.  

A review of the certification requests completed in October 
2002, December 2003, May 2004, April 2007, and February 2008 
indicates that all identifying information provided by the 
appellant has been used to attempt certification of her 
service.  However, the service department has been unable to 
verify that the appellant had qualifying service even after 
using all of the identifying information she has provided.  
These service department certifications are binding on VA; VA 
has no authority to change or amend the findings.  Duro, 2 
Vet. App. at 530.  

While the appellant has submitted documents showing service 
that appear to be from the U.S. Armed Forces, these documents 
are not originals and are not certified copies of original 
documents.  They also contain conflicting information 
regarding dates and units of service which raise questions 
about their authenticity.  Thus, these documents are not 
sufficient to counter the adverse service certifications by 
the service department.  38 C.F.R. § 3.203(a).  The appellant 
has also provided no further evidence that would warrant 
another request for re-certification of her 
service/nonservice by the service department, and VA must 
abide by the service department's certifications.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

Accordingly, the Board finds the appellant did not have the 
requisite service and is not a Veteran so as to establish 
basic eligibility for VA benefits.  Since the law is 
dispositive in this matter, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal to establish Veteran status for the appellant and 
her basic entitlement to VA benefits is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


